Citation Nr: 0720323	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
the service-connected residuals of a fracture of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  

The veteran testified at a hearing held at the RO before the 
undersigned Veteran's Law Judge in March 2007.  

The Board notes that, in February 2007, the veteran submitted 
claims of service connection for hearing loss, tinnitus and 
mental condition secondary to land mine explosion which 
earned the veteran a Purple Heart.  The Board refers these 
issues to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2. The service-connected low back strain with degenerative 
disc and joint disease is not shown to be manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar 
spine.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected residuals of a fracture of 
vertebrae of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In August 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2005 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2004 letter and a September 2005 letter, advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the February 2005 rating decision 
the veteran was afforded an opportunity to present 
information and/or evidence pertinent to the appeal before 
issuance of the Statement of the Case (SOC) in August 2005.   

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the August 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased rating, so no effective date 
is being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran had a VA medical examination in September 2004 
and testified at a hearing in March 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of residuals of a 
fracture of the lumbar spine.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the rating criteria for diseases of the 
spine changed effective on September 26, 2003 and the veteran 
will be rated under the new criteria since he filed his claim 
for increased rating June 28, 2004.  

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  There is no indication of any such 
neurological abnormality in this case.  

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

As noted, the veteran has not had documented incapacitating 
episodes of IVDS associated with the lumbar spine disability, 
and the General Rating Formula accordingly applies to rating 
this disability.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the low back 
strain with degenerative disc and joint disease are as 
follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

The service-connected disability has been rated at 20 percent 
beginning on May 5, 1995.  The veteran filed his claim for 
increase in June 2004.  

A VA examination in May 1995 noted that the veteran had last 
worked as a carpenter in 1992 and was receiving SSI.  It was 
recorded for clinical purposes that, about two years earlier, 
he was involved in an accident while driving and sustained 
fractures of both femurs.  He underwent surgery on both legs 
and a bone graft on the right with resulting shortening of 
that extremity.  

In September 2004, the veteran underwent a VA medical 
examination when he reported that walking 30 feet caused his 
pain level to increased to a 5 or 6, standing a few minutes 
increased the pain to a level 6, sitting for 20 to 30 minutes 
increased the pain to a level of 6 or 7 and climbing steps 
increased the pain to a level 5.  Percocet alleviated the 
pain by 2 to 3 points and that physical therapy reduced his 
pain by 50 percent.  

The veteran reported that his back pain came and went and 
that he had flare-ups every few months where the pain 
escalated to a level 5 or 7.  His flare-ups lasted anywhere 
from a few days to a few weeks and, during these episodes, he 
would rest until the pain started to pass.  

Additionally, the veteran denied any having any redness or 
tenderness in the lower back and had weakness and stiffness 
with flare-ups.  His lower back locked up if he raised his 
left leg when he lying flat.  

The veteran stated that repetitive movement increased his 
pain and weakness and the pain was a major functional 
impairment.  The veteran stated that the pain radiated up the 
left side of his back to the left side of his neck and left 
arm with numbness in the left arm and that the back pain 
radiated down the left leg, which went numb with flare-ups.  

The veteran had not been hospitalized.  He stated that, 
during flare-ups, he was put on bed rest by his physician and 
was told to lie flat as possible, though he did not stay in 
bed all day.  His low back pain made it difficult to bend 
over and bathe his lower extremities, and he needed help with 
his shoes. 

The veteran had forward flexion to 70 degrees and extension 
to 15 degrees with a pain level of 3.  The repetitive motion 
increased the pain.  He had no muscle spasms, but did have 
pain with palpation in the mid lumbosacral area.  

The examiner stated that the veteran had no gross back 
deformities and the muscles were well developed.  His 
sensation was intact in the sacral area but it he had 
numbness in that area.  His gait was broad based with a very, 
very slight left limp, and the veteran had difficulty walking 
on his heels and toes and doing tandem walking.  The veteran 
performed straight leg raises to 40 degrees with pain in the 
lumbosacral area.  

The examiner noted that the veteran had a history of multiple 
transverse process fractures, but he could only confirm one 
of these at L4 on review of the X-ray studies.  

The Board again notes that the service-connected low back 
disability may not be favorably rated under the new, revised 
criteria for IVDS (DC 5243).  Under the criteria of DC 5243, 
incapacitating episodes are rated according to duration.  

A rating of 40 percent (the next higher rating) requires 
incapacitating episodes having a total duration of 4 to 6 
weeks during the previous 12 months, while a rating of 60 
percent requires incapacitating episodes having a total 
duration of more than 6 weeks.  

In this case, the veteran has reported having episodes that 
included bed rest as prescribed by a physician, but those 
events are not documented by medical evidence.  Further, 
there is no documentation for the duration of those episodes, 
so a higher rating cannot be assigned under the criteria of 
DC 5243.  

Currently on file are copies of the veteran's private 
treatment records that include a July 2004 statement from a 
physician who noted that he had some rigidity, but no spasm 
of the low back.  He had tightness with sciatic radiating 
pain, but no findings of a pararadicular problem or a painful 
sciatic notch.  The X-ray studies were noted to show some 
mild osteophytes with reasonable alignment and disc spaces.  

In another July 2004 statement, another private physician 
reported that the veteran had low back discomfort and tended 
to hold his back straight.  He was only able to forward flex 
to approximately 40 degrees.  He had good strength in lower 
extremities, and the reflexes were equal and active.  The 
impression was that of chronic low pain with a history of 
fractures of the transverse processes of the lumbar spine.  

Copies of reports from a chiropractic and wellness center 
show that the veteran complained of having constant bilateral 
low back pain for about two weeks in January 2004.  The 
diagnosis was that of lumbar subluxation and lumbar 
sprain/strain.  

Copies of VA outpatient treatment records from 2004 and 2005 
show treatment for chronic back pain. It was recommended that 
the veteran continue with physical therapy and the use of 
percocets.  

The Board finds on review the medical evidence that an 
increased rating higher than 20 percent is not assignable 
under the provisions of DC 5235 for the service-connected low 
back disability.  

The veteran testified at the recent hearing that he was given 
a back brace to wear when he had episodes of pain.  He 
reported having episodes of back pain and numbness in the 
left leg.  A CT scan in June 2004 had shown arthritis and 
deterioration of the disc.  A friend of the veteran also 
testified that he had trouble picking up a bag with cans in 
it.  

However, the veteran is not show to have demonstrated a 
limitation of flexion to 30 degrees or less by the evidence 
of record.  At the VA examination, he could flex to 70 
degrees with pain, and the private doctor reported that he 
could flex to about 40 degrees.  He was noted to have chronic 
low back discomfort, but no spasm.  The private doctor noted 
some rigidity of the spine.  However, this finding would not 
equate with any degree of ankylosis of the entire 
thoracolumbar spine.  

Accordingly, based on the evidence of record and considering 
only the revised rating criteria, the Board finds that an 
evaluation higher than 20 percent cannot be assigned in this 
case.  



ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of a fracture of the lumbar vertebrae is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


